Case 1:16-cv-00375-AJT-JFA Document 346 Filed 12/20/19 Page 1 of 2 PageID# 17316



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division
 ____________________________________
                                      )
 Anas ELHADY, et al.,                 )
                                      )
       Plaintiffs,                    )
                                      )
 v.                                   )     Case No. 1:16-cv-375 (AJT/JFA)
                                      )
 CHARLES H. KABLE, et al.,            )
                                      )
       Defendants.                    )
 ____________________________________)

                      CONSENT NOTICE OF WAIVER OF HEARING

        Please take notice, that pursuant to Local Rule 7(E), Defendants waive oral argument in

 connection with their Motion to Partially Vacate the Court’s December 18, 2019 Order. Plaintiffs

 have consented to waive the hearing.




 Dated: December 20, 2019                                 Respectfully submitted,

                                                          G. ZACHARY TERWILLIGER
                                                          United States Attorney

                                                          JOSEPH H. HUNT
                                                          Assistant Attorney General
                                                          Civil Division

                                                          ANTHONY J. COPPOLINO
                                                          Deputy Director
                                                          Federal Programs Branch

                                                          AMY POWELL
                                                          DENA M. ROTH
                                                          ANTONIA KONKOLY
                                                          CHRISTOPHER HEALY
                                                          Trial Attorneys, Federal Programs Branch
                                                          United States Department of Justice
                                                          Civil Division, Federal Programs Branch
                                                          1100 L Street, N.W. Rm 11204
                                                 1
Case 1:16-cv-00375-AJT-JFA Document 346 Filed 12/20/19 Page 2 of 2 PageID# 17317



                                              Washington, DC 20530
                                              Tel: (202) 514-2395
                                              amy.powell@usdoj.gov
                                              dena.m.roth@usdoj.gov
                                              antonia.konkoly@usdoj.gov
                                              christopher.healy@usdoj.gov

                                              /s/ Lauren A. Wetzler
                                              LAUREN A. WETZLER
                                              Chief, Civil Division
                                              Assistant United States Attorney
                                              2100 Jamieson Ave.,
                                              Alexandria, VA. 22314
                                              Tel: (703) 299-3752
                                              Fax: (703) 299-3983
                                              Lauren.Wetzler@usdoj.gov




                                       2
